


117 HR 395 IH: Protecting American Resources, Innovation, and Sovereignty Act
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 395
IN THE HOUSE OF REPRESENTATIVES

January 21, 2021
Ms. Foxx (for herself and Mr. Graves of Louisiana) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To ensure transparency with Congress and the American people by requiring that the President report to Congress on a nationally determined contribution to the Paris Agreement prior to the submission of the nationally determined contribution to the United Nations Framework Convention on Climate Change Secretariat and to provide that nothing in the Paris Agreement may be used to establish or demonstrate the existence of a violation of United States law or an offense against the law of nations in United States courts, and for other purposes.


1.Short titleThis Act may cited as the Protecting American Resources, Innovation, and Sovereignty Act or PARIS Act. 2.Rules of construction relating to Paris Agreement (a)Relating to Paris AgreementNothing in the Paris Agreement may be used to establish or demonstrate the existence of a violation of United States law or an offense against the law of nations in United States courts, including—
(1)to establish standing, a cause of action, or a source of damages as a matter of law; or (2)to demonstrate whether an action by a Federal agency is arbitrary or capricious, an abuse of discretion, or otherwise not in accordance with law. 
(b)Relating to this ActNothing in subsection (a) may be construed to modify or limit any obligation of the United States pursuant to an international treaty that was ratified by the President with the advice and consent of the Senate, including the United Nations Framework Convention on Climate Change. 3.Actions to establish or revise United States nationally determined contribution under the Paris Agreement (a)In generalAny action to establish or revise the United States nationally determined contribution under the Paris Agreement shall have force and effect only if—
(1)before the President submits the nationally determined contribution to the United Nations Framework Convention on Climate Change Secretariat, the President submits to Congress a report that— (A)describes the proposed action;
(B)includes a plan for the United States to meet its nationally determined contribution under the Paris Agreement that details— (i)a complete description of measures under the authority of the Federal Government necessary to achieve the United States nationally determined contribution, including new or revised regulations, new or revised authorities that require congressional actions, and new or revised financial incentives; and 
(ii)how the United States will use the Paris Agreement’s transparency provisions to confirm that other parties to the Agreement, including all major emitters, are fulfilling their announced contributions to the Agreement; (C)describes how the United States nationally determined contribution will impact the level of total global emissions, based on the most recent available global emissions data, and how the United States nationally determined contribution in the aggregate with the nationally determined contributions of other countries submitted under the Paris Agreement will result in a reduction of global emissions below 2005 levels by 2036 or by the date that is 15 years after the submission of the United States nationally determined contribution, whichever occurs later;
(D)if any measure described in subparagraph (B)(i) results in increased costs of energy produced or consumed in the United States or increased costs to manufacture or produce goods or resources in the United States, includes specific policy measures that will prevent— (i)job displacement that would result as a result of any such measure;
(ii)reduced global competitiveness of goods and resources manufactured or produced in the United States as a result of any such measure; and (iii)leaked emissions, including new or increased lifecycle greenhouse gas emissions that will occur outside of the United States, as a result of any such measure;
(E)includes a specific timeline for implementing the specific policy measures described in subparagraph (D) in a manner that such measures are fully implemented and in effect prior to or simultaneously with implementation and effectiveness of the measures described in subparagraph (B)(i) in order to ensure there is no period of time when domestic jobs and manufacturing will be negatively impacted by such measures described in subparagraph (B)(i); and (F)contains a determination of the President that the proposed action is in the national interest of the United States; and
(2)during the 60-day period beginning on the date on which the report is submitted under paragraph (1), a joint resolution of disapproval described in subsection (b) with respect to the proposed action is not enacted into law. (b)Joint resolution of disapproval (1)In generalIn this subsection, the term joint resolution of disapproval means only a joint resolution of either House of Congress—
(A)the title of which is as follows: A joint resolution disapproving the action of the President to establish or revise the United States nationally determined contribution under the Paris Agreement.; and (B)the sole matter after the resolving clause of which is as follows: Congress disapproves of the action of the President to establish or revise the United States nationally determined contribution under the Paris Agreement as proposed by the President in the report submitted to Congress under section 3(a)(1) of the Protecting American Resources, Innovation, and Sovereignty Act on __ relating to __., with the first blank space being filled with the appropriate date and the second blank space being filled with a short description of the proposed action.
(2)Congressional proceduresA joint resolution of disapproval shall be considered in the House of Representatives and the Senate in accordance with paragraphs (3) through (5) of section 135(e) of the Atomic Energy Act of 1954 (42 U.S.C. 2160e(e)). 4.DefinitionsIn this Act:
(1)Major emitterThe term major emitter means any country, or defined group of countries that share a common nationally determined contribution under the Paris Agreement, that accounts for at least one percent of global greenhouse gas emissions based on most recent data as determined by the Department of State. (2)Paris AgreementThe term Paris Agreement means the decision by the United Nations Framework Convention on Climate Change’s 21st Conference of Parties in Paris, France, adopted December 12, 2015.

